CJ-l      '.'" ! ' 1


                                                  -1
                                                   ■




                                                                              ■" '-"'

                                                                   no        ..:      ■


                                                                   3          "
 A/




5"//2 //IK.


                         ~TA                      o >~


              s-a,'J




                   0i5TmcT CLe/it<                              /c
                                                            Di/o/co
                                                  *- CTO <^~3')
                                                                                           o




         IT" hiAS              ~7%                     hy    TQCT. Oas 7~4'-

               T

                                                                                          O, X




4 Ran.
         Fib Zj                &&<Let                         Pt   ?**        My




      TAty     tuautc/          Clc/>y s   c as


                                                                   TA-c                        at


   FE'C* TAt" ttt, C-ovtJ
              ts
                        20*5 1 2T_W_/» sMii^y_
                                       y




                                                 *..




                  ¥     y              A


                                     Vo




    ^/   l £"£r          7"



              ~7yc    7?/a 7




/
                                           *
     F ■ :
                                      $> fc




      ■' . -       ;- '"
/'                  ■ rv




             CJ,    la.




             o
      ■a     "Ri
                     ^
                     n




      p
       00
             3
                                0
                                73




                                     N     w
                           9         0
                                     h>
                                           r
                                           r
                                           c
                           IK
                                ft




                                     -1;



                           ^



                           T